Citation Nr: 1729591	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

As set forth in more detail below, the record is incomplete.  According to the Veterans Appeals Control and Locator System (VACOLS), this matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, tinnitus, and squamous cell cancer of the left upper lobe, status post upper lobectomy, and COPD, both claimed as a result of asbestos exposure.

According to VACOLS, the appellant submitted a notice of disagreement with the RO's determination in December 2010 and, following the issuance of a Statement of the Case in February 2013, the appellant perfected an appeal via his submission of a VA Form 9 in April 2013.  

The limited record currently available to the Board reflects that before the matter was certified to the Board, in a March 2013 rating decision, the RO:  granted service connection for bilateral hearing loss and assigned an initial 50 percent rating, effective February 12, 2010; granted service connection for tinnitus and assigned an initial 10 percent rating, effective February 12, 2010; and granted service connection for squamous cell cancer, left upper lobe, status post left upper lobectomy, and assigned an initial zero percent rating effective February 12, 2010.

The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The limited record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, there is no indication that those issues are in appellate status at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's Virtual VA and VBMS files indicates that they are incomplete.  For example, the September 2010 rating decision referenced above refers to multiple pieces of medical evidence which are not included in the Veteran's Virtual VA or VBMS files.  Similarly, the Veteran's November 2010 notice of disagreement, the February 2013 Statement of the Case, and his April 2013 VA Form 9 are not of record.  This must be corrected on remand.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake the necessary efforts to obtain the Veteran's complete claims file, following all policies and procedures as provided in VA's Adjudication Procedure Manual M21-1.  If the missing records are not located, the RO should undertake the necessary efforts to reconstruct the record.  Documentation of all actions taken should be included in the record.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







